COLLIER, C. J.
— The material inquiry in this case is, if one person agrees to perform certain work and labor for another, within a specified time, and that other undertakes to pay an agreed sum of money on its performance, and the work is done, though not within the stipulated time, will an action lie to recover so much as the person performing it deserved to have for his labor?
*256In general, if there be a special parol agreement, for the performance of any duty, no action will lie until the duty has been actually performed; yet, if the contract has been executed, the agreement to pay money becomes absolute, and a recovery may be had upon the appropriate count, for an indebitatus assumpsit. Go. if a party undertake to do work by a fixed time, or in a particular manner, but fails to perform it within the time, or according to the manner agreed, he cannot recover upon the special contract; because, to entitle himself to its enforcement, he must allege and prove a performance according to its terms. But he is not remediless, if the work he has done was of value to the defendant, he may recover on the quantum meruit. If the work, however, is so illy executed, as to be of no benefit to the defendant the plaintiff is not entitled to recover any thing— not even for materials furnished. / ad if work is of less value to a defendant, when compkLd after a stipulated time, than it won id have been, had the contract been performed with punctuality, it is competent for him to reduce the recoverv, owing that fact. Is, if the price of labor had fallen between the time when the work should have been and was performed, or if it enhanced to a less extent the value of the property on account of the delay — or if the price originally agreed, was too much. We merely mention these, as instances, without pretending to say what precise limitations should be placed upon such a defence, — that there might, be cases of injury to a defendant, so remote as not to allow of their being considered in diminution of damages, we think more than probable-(3 Starkie’s Ev. 1768, 1769, 4 Wend. R. 290.)
*257In this case, the hill of exceptions informs us that the work was executed within a short time after the expiration of the period agreed on, and we must infer without any objection from the plaintiff in error, as none is shown. Moral justice, as well as law, then, declare that the plaintiff should make compensation. Though the contract was out of view, unless to show what estimate the parties originally placed on the work, there was no objection to its admission for that purpose. It was conclusive to show the maximum of the damages the jury could render, and served to prove the value which the plaintiff himself once placed on the work; yet the defendant may have given other evidence to this point. At any rate, it was not conclusive upon tiro plaintiff, and he might have lessened the verdict, by the introduction of any legal proof — (2 Starkie’s Ev. 97, and cases cited in notes.)
But it is objected, that the jury, in their inquiries, were restricted by the charge of the court, and were informed that the measure of damages should be the price agreed to be paid by the contract of the plaintiff.
The instructions of the judge to the jury, we think, do not authorise such an interpretation. They are explicitly informed, that “ they were authorised to find the amount specified, in tire contract;” if the work was performed substantially, as it contemplated, except, as to time. He does not say to them, that that must be the .measure of their finding-only that it may. In this, as wc have shown, there is no error. If no evidence was given, as we may well suppose, from the silence of the MU of exceptions, !" Uimimsh tin' damages the Ciitcvion-*258fixed by the contract, seems to us to have been the only guide for the jury to follow.
Wc are of opinion that the judgment of the Circuit court must be affirmed.